Title: To Thomas Jefferson from André Limozin, 24 January 1788
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 24th Janry. 1788.

I am very thankfull for the kind informations your Excellency is so obliging as to give me not only concerning the Skeme of an academical institution to be transported to Virginia, but about the Situation of Political business. I shall never forget the important Services I experience from your Excellency in that occasion.
I did not read the Copy I transmitted to your Excellency of the Letter I received about that academical Institution, other wise I should not have sent it without mentioning the name of the writer who is a M. Quesnay de Beaurepair, who is intirely a Stranger to me. Some american Gentlemen told me that he was of a good family but that he professed in America all sorts of Conditions, and that he was look’d upon there as rather Crazy. I have answerd him that no owners would charter their Ships unless all the undertakers or Subscribers to the Plan would give full Security for the performance of all the Conditions of the Charter party, because I shall never forget all the troubles I have met with the chartering of a Ship for one Dr. Bancrofft which was sent back with a Cargoe of oak Bark, which is still remaining as dung.
I am in the greatest perplexity for my mercantile undertakings about the political Circumstances. We are now in the very best season of the year to make profitable purchases, of Coarse Linnens for our West Indias. If I was certain that there will be no war, I should purchase during January and February, because after that season, the prices will get up, (if peace continues) and will rise at least of 8 or 9 ⅌ Ct. which difference is very important. Should a War take place the prices would surely decline of 25 ⅌ Ct. It is a dreadfull circumstance to be in Such Condition to not be able to Know what one can do with Safety. If a War should break out our Port is too near England, we must leave of our West India trade. All these considerations puts me under necessity to be so trouble  some towards your Excellency, for informations about the Political business.
Your Excellency incloseth me a Bill of Lading for a Box of Plants which is forwarded by Roulier and plombd. Therefore you are beseechd to return me in time the acquit a Caution duely Certifyed.
Your Excellency will observe that the said acquit a Caution mentions likewise the 2 Barrles apples, 2 Barrles Cranberries, but when the Searchers of the Custom house came to plomb these four Barrles, they found that they leak’d very much and as much as if they were full of Liquor, that induced my Clarke to require that they should be opend in their presence, which was done, and all the apples and cranberries were found rotten, which the Chief officers have certify’d in the margin of the said acquit a Caution.
I am very much Surprised that they have sent such large apples, which could not keep, because they are too full of juice. They smell like our apples with which we make Syder in this Country. Upon these two Barrles, there were only eight apples which were not much rotten, nevertheless a part of them was touched. The loss would not be considerable if one was not obliged to pay the same freight for them as if they been deliverd in a good order.
Captn. Jenkins ever since he was obliged to put back for this harbor by contrary winds is still detained in this harbor for the same cause.
I have settled with the Senegals Company the accounts of Capt. Thomas who looks upon me as one of these Gods mentioned in the Fables. He had written by Capt. Jenkins a dozen of Letters where in he expresseth the Sincerest gratitude for what I have done in his behalf. It is a very great Satisfaction for me to meet with People of such feelings.
The Letter your Excellency was so obliging as to forward me is from M. Madison. I am certainly indebted to your Excellency for the most polite Contents of that Letter, for I have not the honor to be acquainted with the Said Mr. Madison. Therefore please to receive my most sincere thanks for it.
I have the honor to be with the highest regard, your Excellency’s Most obedient & very Humble Servant,

André Limozin


Golden Pepins would keep much longer than these large Syder apples, because the Pepins are a sort of a dryer apple and have I think a thicker skin.

 